DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 9, 2021 in regards to a 371 application filed January 24, 2019 claiming priority to PCT/IN2017/050313 filed July 28, 2017 and foreign application IN201611025821 filed July 28, 2016.  Claims 1-2 and 13-20 have been elected with traverse.  Claims 3-12 are withdrawn as non-elected. Claims 1, 5, and 17 have been amended. Claims 1-2 and 13-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, an electronic device, and a solar cell device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 8, 2020.  For clarity of the record, Examiner is making clear the elected and withdrawn claims since claims 11 and 12 are labelled “previously presented” and should be labelled “withdrawn” since claims 11-12 are related to a non-elected process and were not examined in the First Action on the Merits.

Response to Arguments
In view of the Remarks and Amendment of claim 1, the rejection of claims 1 under 35 USC § 112(b) has been maintained.   
In view of the Remarks and Amendment of claims 1, 5, and 17, which have been fully considered, are found persuasive, therefore the rejections of claims 1, 2, 13, and 15 under 35 USC § 102 and the rejections of claims 1 and 14-20 under 35 USC § 103 have been withdrawn. New rejections under 35 USC § 102 have been made.

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
In regards to claim 1, Formula 1, the formula is still blurry and unreadable in parts.  Examiner suggests copy and pasting Formula 1 from the PreGrant Publication which appears to be not blurry. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 1, Formula 1 is blurry and unreadable in parts. A new image is required.  Claims 13-20 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (JP2001036110A).
Kubota et al. teach the squaraine dye of the instant formula (I) in Chemical Formula 34A [0157] wherein R1-R6 are methyl, R7-R13 are hydrogen, and X is –COOH, therefore anticipating the instant claim.

    PNG
    media_image1.png
    285
    617
    media_image1.png
    Greyscale

In regards to claim 2, Kubota et al. teach the squaraine dye of 5-Carboxy-2-[[3-[(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)methy]]-2-hydroxy- 4-oxo-2-cyclobuten-1-ylidene]methy] ]-1,3,3-trimethyl-3H-indolium (SQ1) in Chemical Formula 34A [0157]. 
In regards to claim 13, Kubota et al. teach X is –COOH in Chemical Formula 34A [0157].
In regards to claims 14-15, Kubota et al. teach R1 – R6 are methyl in Chemical Formula 34A [0157].
In regards to claim 16, Kubota et al. teach R7-R13 are hydrogen in Chemical Formula 34A [0157].

Claims 1, 2, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroo et al. (EP0973181 A1). 
Hiroo et al. teach the squaraine dye of the instant formula (I) in Chemical Formula 5 [0071] wherein R1-R6 are methyl, R7-R13 are hydrogen, and X is –COOH, therefore anticipating the instant claim.

    PNG
    media_image2.png
    248
    870
    media_image2.png
    Greyscale

In regards to claim 2, Hiroo et al. teach the squaraine dye of 5-Carboxy-2-[[3-[(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)methy]]-2-hydroxy- 4-oxo-2-cyclobuten-1-ylidene]methy] ]-1,3,3-trimethyl-3H-indolium (SQ1) in Chemical Formula 5 [0071]. 
In regards to claim 13, Hiroo et al. teach X is –COOH in Chemical Formula 5 [0071].
In regards to claims 14-15, Hiroo et al. teach R1 – R6 are methyl in Chemical Formula 5 [0071].
In regards to claim 16, Hiroo et al. teach R7-R13 are hydrogen in Chemical Formula 5 [0071].

Claims 1, 2, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magistris et al. (Renewable Energy, (2013) vol. 60, pp.672-678). 
Magistris et al. teach the squaraine dye of the instant formula (I) in Chemical Formulas AD0 and AD1 [p.673, top] wherein R1-R6 are methyl, R7 (corresponds to R2 in the prior art) and R9-R13 are hydrogen, R8 (corresponds to R1 in the prior art) can be hydrogen or methoxy group, and X is –COOH, therefore anticipating the instant claim.

    PNG
    media_image3.png
    162
    535
    media_image3.png
    Greyscale

In regards to claim 2, Magistris et al. teach the squaraine dye of 5-Carboxy-2-[[3-[(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)methy]]-2-hydroxy- 4-oxo-2-cyclobuten-1-ylidene]methy] ]-1,3,3-trimethyl-3H-indolium (SQ1) in Chemical Formula AD0 [p.673, top]. 
In regards to claim 13, Magistris et al. teach X is –COOH in Chemical Formulas AD0 and AD1 [p.673, top].
In regards to claims 14-15, Magistris et al. teach R1 – R6 are methyl in Chemical Formulas AD0 and AD1 [p.672, top].
In regards to claim 16, Magistris et al. teach R7-R13 are hydrogen in Chemical Formula AD0 [p.672, top].




Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763